PER CURIAM.
■ Petitioner having filed a petition to review an alleged “order” entered by respondent on October 5, 1943, refusing to amend the application filed by respondent in the United States District Court for the District of Massachusetts, under Section 11(d) of the Public Utility Holding Company Act of 1935, 15 U.S.C.A. § 79k(d), by deleting respondent’s request for the appointment of a special counsel to investigate alleged claims for rescission in favor of International Hydro-Electric System against International Paper Company and its predecessors, and the court having considered the matter on respondent’s motion to dismiss and being advised in the premises :
It is now ordered that the petition for review be and it hereby is dismissed on the ground that the Commission did not, on or *701about October 5, 1943, enter any order with reference to petitioner or International Hydro-Electric System which is reviewable within the meaning of Section 24(a) of the said Act, 15 U.S.C.A. § 79x(a).
Provided that this order is without prejudice to any right of judicial review which petitioner may have under the said Act in the future.